Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16732110, filed 12/31/2019 claims benefit as follows:

    PNG
    media_image1.png
    75
    251
    media_image1.png
    Greyscale
.
The priority document is not in English.

Information Disclosure Statement
All references from the IDS received 10/13/2021 have been considered unless marked with a strikethrough.
Restriction Election
In the response received 07/28/2022, Applicant elects Compound P28.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image2.png
    145
    169
    media_image2.png
    Greyscale
.
According to Applicant compound P28 reads on claims 1-2, 4-5, 10, 14, and 18-20.
If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  A claim drawn to this specie would be allowable.
Examiner expanded his search to an alternative specie.  The expanded specie reads on claims 1-2, 5, 14, 16, 19-20.  Claims 3-4, 6-13, 15, and 17-18 are withdrawn as not reading on the expanded specie.
Improper Markush
Claim Rejection – Improper Markush
Claims 1-2, 5, 14, 16, 19-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 

The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 

	In this case, the generic claim is drawn to two rings bound together with one ring being phenyl and another ring being anything ranging from phenyl to a ring having 5 nitrogen atoms.  Further, each one of the groups R11-R20 can contain groups ranging from electron-accepting groups to electron-donating groups.  The electron-donating groups range from carbazolyl and derivatives, diphenylamino or derivatives, triphenylamino or derivatives, acridinyl or derivatives; and the electron-accepting groups can range from ayl boron groups, to nitrogen heterocycles, etc.  When the ring system of formula (I) is attached to different electron-donating and/or acceptor groups these groups have more molecular weight than the “core” drawn as formula (I).  Further, as can be seen by the dependent claims even one possibility – the boron containing groups can contain diverse structure as can the nitrogen containing heterocyclic groups, cyano containing groups, sulfone groups etc.  
In all cases where the was testing for common properties there was a phenyl group attached to a pyridine group (see P6, P12, P18, P25 and P28).  When looking at these compounds tested the groups attached have more rings and molecular weight than the “core” of formula 1.  For example:

    PNG
    media_image3.png
    174
    195
    media_image3.png
    Greyscale
.  In this case formula 1 as drawn for P6 has 12 carbon atoms, 2 nitrogen atoms and 6 hydrogen atoms whereas the rest of the molecule has 33 carbon atoms, 1 nitrogen atom, two boron atoms, and 27 hydrogen atoms.  The same argument can be made for the other 4 compounds tested.

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejection – 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 14, 16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 allows for derivatives of carbazolyl groups, diphenylamino groups, triphenylamino groups, and acridinyl groups.  There is no guidance to say when a group is or is not a derivative.  For example, is ammonia a derivative of a diphenylamino group? Or is a monophenyl amino group a derivative.  The metes and bounds of the structure of what is an what is not a derivative have not been defined in the specification or in the claims such that one can determine the boundary of the claims.  Further, each of the electron donating and electron accepting groups do not link to structure.  For example, what are the structural limits of a “boron-based group”, or a “sulfone-based group”, etc.?  These groups should contain structure to determine the location of the boron or the sulfone.  The dependent claims do not resolve all of these issues for a single claim.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-103665014 (“the ‘014 publication”, made of record on the IDS).
This rejection applies to the expanded specie.
The ‘014 publication teaches a genus such as:
 
    PNG
    media_image4.png
    227
    412
    media_image4.png
    Greyscale
.
In this case, L can be phenyl.  For example:

    PNG
    media_image5.png
    532
    459
    media_image5.png
    Greyscale
.
In this case, two of X1-X5 are nitrogen, the diphenyl amine is a electron donating group, and the fused aromatic boron ring system or boron-based group with the addition phenyl ring can be considered a boron containing group or even a derivative.  Thus, one of R16-R20 is attached to an electron withdrawing group.
The ‘014 publication teaches display utility:
Electroluminescent (electroluminescence, EL) refers to that luminescent material is under electric field action, is subject to electric current and exciting of electric field and luminous phenomenon, and it is an a kind of luminescence process that electric energy is converted into luminous energy.Can produce electroluminescent solid material a lot, study more and can reach usage level, be mainly inorganic semiconductor material.But the cost of manufacture of inorganic El element is high, processing difficulties, inefficiency, glow color are difficult for condition, more difficultly realize panchromatic demonstration, and is difficult to realize large-area flat pannel display, has further limited the development of inorganic El element.1963, Pope and he's colleague found organic electroluminescent phenomenon the earliest, and they find that the single layer crystal of anthracene,

The ’014 publication teaches OLED components:
The present invention also provides a kind of organic electroluminescence device, comprises substrate, and takes shape in successively anode layer, organic luminescence function layer and cathode layer on described substrate;
Described organic luminescence function layer material therefor comprises hole mobile material, luminous organic material and electron transport material, and described electron transport material is assorted benzo [cd] pyrene derivatives of the 6-trimethylphenyl-6H-6-boron described in one or more.
The present invention also provides a kind of organic electroluminescence device, comprises substrate, and takes shape in successively anode layer, organic luminescence function layer and cathode layer on described substrate;
Described organic luminescence function layer material therefor comprises hole mobile material, luminous organic material and electron transport material, described luminous organic material comprises material of main part and guest materials, and described material of main part is assorted benzo [cd] pyrene derivatives of the 6-trimethylphenyl-6H-6-boron described in one or more.
The present invention also provides a kind of organic electroluminescence device, comprises substrate, and takes shape in successively anode layer, organic luminescence function layer and cathode layer on described substrate;


Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622